Appellant was convicted in the Criminal District Court of Williamson County of murder, and his punishment fixed at death.
It is made to appear from the record that appellant was a passenger on a south-bound M.K.  T. train and that between Bartlett and Granger in Williamson County he cut the throat of a Mr. Wofford, causing his death, and that at or about the same time he also inflicted serious injuries upon two other passengers on said train. It further appears that immediately afterwards appellant made his escape from the rear of said train, and that he was found hidden by parties searching for him and was arrested. The only defense made on his behalf on this trial was that of insanity. An examination of the testimony of the witnesses indicates that most of said witnesses testified that in their opinion appellant was sane. None of the witnesses testified that appellant did not know right from wrong, nor that he did not know it was wrong to kill a man. It is also made to appear from the deposition of the Mexican Consul at Kansas City, Missouri, which deposition was taken on behalf of appellant, that appellant applied to him for a passport to go to a point in the Republic of Mexico. In said deposition appears the statement made by said consul that appellant stated to him that he could not understand why people looked at him insistently on board the trains with much curiosity. The said Consul further testified that this led him to believe that appellant was eccentric, although his aspect was that of a perfectly normal person. He answered in a perfectly lucid manner the interrogatories propounded to him as a basis for his passport. He complained of passengers on the train on which he had come to Kansas City having looked at him strangely.
Appellant's first bill of exceptions complains of the action of the trial court in permitting the State to prove the acts and conduct of various American passengers on the same train with appellant between Hillsboro, Texas, and the point where the killing took place. We have examined the testimony complained of and are of opinion that no error was committed in the acceptance of same. The substance of said testimony was that various passengers would come to the coach in which appellant was located and would look around and go back into the front coach, also that people sitting in the neighborhood of appellant on the train would get up and move their seats to other places. It was shown in this connection that at the time appellant cut and killed Mr. Wofford he said somehing about you s-ns-of-b-hes. We think this testimony admissible as suggesting a motive on the part of appellant. It plainly appears from the testimony of Mr. Morales, the Consul above mentioned, that appellant resented the curious inspection of him by other people and that he took umbrage at the acts and conduct of people on the trains. When there appears a homicide without apparently sufficient reason therefor, we deem it proper to allow reasonable latitude in exploring evidence otherwise immaterial *Page 16 
if it appears to bear upon the question of motive. In our opinion the testimony admitted by the court does have this effect, and taken in conjunction with appellant's attitude toward such conduct, as reflected by the deposition of Mr. Morales, is entitled to weight in suggesting a motive. This is particularly true in view of the fact that appellant claims that his action was the result of an unbalanced mind and that no other cause led to the homicide.
Bill of exceptions No. 2 complains of proof of the fact that at once after killing Mr. Wofford, appellant cut some other parties. The acts and conduct of appellant at the time of the killing were part of the res gestae of the homicide charged and this court has never rejected such evidence because of the fact simply that it involved proof of another crime. The proposition is well settled.
Appellant complains in another bill of exceptions of the refusal of a special charge which requires the jury to believe beyond a reasonable doubt that he was sane at the time the homicide was committed, before a conviction could be had. This is the reverse of the rule in this State. The burden of proving insanity as a defense to crime is on the accused, and under no authority known to us is it the rule that the testimony must show sanity beyond a reasonable doubt. Many cases will be found cited by Mr. Branch in his Annotated P.C., Sec. 38, in consonance with this view. The court charged the law of reasonable doubt and the presumption of innocence in the usual terms. Appellant offered a special charge deviating from the customary form which was refused. We find no error in such action. The decisions of this court have repeatedly suggested the hazard of attempting to present such issues in terms variant from those well understood and approved. Massey v. State, 1 Texas Crim. App., 570; Fury v. State, 8 Texas Crim. App., 472; Schultze v. State, 20 Texas Crim. App., 315; Johnson v. State, 23 Texas Crim. App., 163; Abram v. State, 36 Tex.Crim. Rep..
The special charge, refusal of which is made the subject of bill of exceptions No. 5, sought to shift the burden of proof on a phase of insanity. Paragraph 8 of the court's charge as given seems to present fully and correctly the law applicable under the rules announced in this State, when the defense of insanity is set up. We find no error in the refusal of said special charge.
We have carefully examined the testimony in this case. Appellant has been confined in jail for many months and his conduct, speech and demeanor during that time have been closely observed. Physicians of experience have examined him and testified on the trial. None of them testified apparently to their belief in the fact that he was insane. Such belief, however, is suggested and affirmative answers upon the question of mental unsoundness given, upon the statement of hypothetical questions to such witnesses. Stating it most strongly for the appellant, the testimony upon the issue of insanity was conflicting. It was fully and fairly submitted to the jury by the trial court, and we *Page 17 
are unable to agree to the proposition that the decision of the jury against appellant is without support in the record.
Finding no error in the record, and believing that appellant has received a fair and impartial trial, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 7, 1923.